

 
Deed
 
De Beira Goldfields Inc
 
De Beira
 
 
Windy Knob Resources Limited
ACN 122 471 234
 
Windy Knob
 
 
Goldplata Resources Inc
 
Goldplata Resources
 
 
Goldplata Resources Sucursal-Colombia
 
Goldplata Colombia
 
 
Goldplata Mining International Corporation
 
Goldplata Mining
 
 
Page - 1

--------------------------------------------------------------------------------

 


 
Contents
 
 
1.
Definitions and interpretation 
 

 
 
1.1
Definitions 
 

 
1.2
Defined Terms in Schedule 1 
 

 
1.3
Interpretation 
 

 
2.
New Agreement 
 

 
 
2.1
Grant of Option 
 

 
2.2
Additional 5% interest 
 

 
2.3
Exploration Expenditure 
 

 
2.4
Technical Review Group 
 

 
2.5
Operator cash calls 
 

 
2.6
Jurisdiction and governing law 
 

 
2.7
Inconsistency 
 

 
3.
Releases and indemnities 
 

 
 
4.
Consent to assignment 
 

 
 
5.
General 
 

 
 
5.1
Confidentiality 
 

 
5.2
Further acts 
 

 
5.3
Notices 
 

 
5.4
Notice to Windy Knob under the New Agreement 
 

 
5.5
Costs and stamp duty 
 

 
5.6
Amendments 
 

 
5.7
Assignment 
 

 
5.8
Entire agreement 
 

 
5.9
Counterparts 
 

 
5.10
Governing law and jurisdiction 
 

 
 
Schedule 1 - Titiribi Agreement

 


 
 
Page - 2

--------------------------------------------------------------------------------

 


 
Deed made on       January 2008
 
Parties
De Beira Goldfields Inc of 30 Ledgar Road, Balcatta, Western Australia

 
("De Beira")
 
Windy Knob Resources Limited ACN 122 471 234 of Level 17, Exchange Plaza, 2 The
Esplanade, Perth, Western Australia
 
("Windy Knob")
 
Goldplata Mining International Corporation of care of 9 Lotissement Mont Joyeux,
Cayenne, French Guiana
 
("Goldplata Mining")
 
Goldplata Resources Inc of care of 9 Lotissement Mont Joyeux, Cayenne, French
Guiana
 
("Goldplata Resources")
 
Goldplata Resources Sucursal-Colombia of care of Calle 33AA No. 80C-18 La
Castellana Medellin, Antioquia, Colombia
 
("Goldplata Colombia")
 
(Goldplata Resources and Goldplata Colombia being collectively the " Owners" and
each an "Owner")
 
Background
 
A.  
The Owners own the Titiribi Project.

 
B.  
By a notice of termination dated 26 October 2007 ("Notice of Termination"), the
Owners terminated the Titiribi Agreement.  

 
C.  
De Beira disputes the validity of the Notice of Termination.

 
D.  
In consideration of De Beira giving certain releases, the Owners have agreed
with De Beira to enter into the New Agreement.

 
E.  
De Beira wishes to  assign its right, title and interest in the New Agreement to
Windy Knob.

 
F.  
The Owners consent to the assignment of the New Agreement on the terms and
conditions set out in this Deed.

 
Operative provisions
 
1.  
Definitions and interpretation

 


1.1  
Definitions

 
In this Deed:
 
 "Assignment" has the meaning given in Clause 4(a) of this Deed.
 
 "Business Day" means a day which is not a Saturday, Sunday or gazetted public
holiday in the State of Western Australia.
 
 
Page - 3

--------------------------------------------------------------------------------

 
 "Cash Call Default Notice" has the meaning given in Clause 2.5(d) of this Deed.
 
 "Deed" means this Deed, including Schedule 1.
 
 "Force Majeure" means any act, event or cause (other than lack of funds) which
is beyond the reasonable control of the parties including, without limitation:
 
(a)  
act of God, peril of the sea, accident of navigation, war, sabotage, riot,
insurrection, civil commotion, national emergency (whether in fact or law),
martial law, fire, lightning, flood, cyclone, earthquake, landslide, storm or
other adverse weather conditions, explosion, power shortage, strike or other
labour difficulty (whether or not involving employees of the Participant
concerned), epidemic, quarantine, radiation or radioactive contamination;

 
(b)  
action or inaction of any government or governmental or other competent
authority (including any court of competent jurisdiction) including
expropriation, restraint, prohibition, intervention, requisition, requirement,
direction or embargo by legislation, regulation, decree or other legally
enforceable order; and

 
(c)  
breakdown of plant, machinery or equipment or shortages of labour,
transportation, fuel, power or plant, machinery, equipment or material.

 
 "New Agreement" means the agreement between the Owners and De Beira created by
Clause 2 of this Deed relating to the grant by the Owners to De Beira of an
option to earn an interest in the mineral rights held by Goldplata Colombia in
the Titiribi copper and gold project on substantially the same terms as the
Titiribi Agreement, subject to the amendments set out in Clause 2 of this Deed.
 
 "Notice" has the meaning given in Clause 5.3(a) of this Deed.
 
 "Notice of Termination" has the meaning given in Recital B.
 
"Related Body Corporate" has the meaning given in section 9 of the Corporations
Act 2001 (Cth).
 
"Related Entity" has the meaning given in section 9 of the Corporations Act 2001
(Cth).
 
 "Titiribi Agreement"  means the agreement between the Owners and De Beira
constituted by a letter dated 6 May 2006, under which the Owners granted De
Beira the right to earn an interest in the mineral rights held by Goldplata
Colombia in the Titiribi copper and gold project in the form annexed in Schedule
1.
 
1.2  
Defined Terms in Schedule 1

 
Terms that are not defined in Clause 1.1 of this Deed have the same meanings
given in the Titiribi Agreement.
 
1.3  
Interpretation

 
In this Deed, unless the context otherwise requires:
 
(a)  
headings are not relevant to interpretation;

 
(b)  
the recitals and Schedules to this Deed form part of it and references to
recitals, Schedules or clauses are to recitals or Annexures to, or clauses of,
this Deed;

 
(c)  
a reference to a document (including this Deed) is a reference to that document
as amended, supplemented or replaced from time to time;

 
 
Page - 4

--------------------------------------------------------------------------------

 
(d)  
a reference to legislation includes any amendment to it and all subordinate
legislation;

 
(e)  
the singular includes the plural (and vice versa), and words of any gender
include the corresponding words of the other genders;

 
(f)  
where a word or phrase is given a defined meaning, any other part of speech or
grammatical form of that word or phrase has a corresponding meaning;

 
(g)  
the word "includes" in any form is not a word of limitation;

 
(h)  
if any day appointed or specified by this Deed for the payment of any money or
doing of any thing falls on a day which is not a Business Day, the day so
appointed or specified shall be deemed to be the next Business Day;

 
(i)  
references to "agree", "approve" or "consent" are to agreement, approval or
consent (as the case may be) in writing.

 
2.  
New Agreement

 


2.1  
Grant of Option

 
The Owners grant to De Beira an option to earn a 65% Ownership Interest in the
mineral rights held by Goldplata Columbia in the Titiribi Project on the same
terms as the Titiribi Agreement (unless amended by the following provisions of
Clause 2 of this Deed).
 
2.2  
Additional 5% interest

 
De Beira and the Owners acknowledge and agree that De Beira has waived its right
to earn an additional 5% interest in the Titiribi Project.  Clause 5 of the
Titiribi Agreement is hereby deleted.
 
2.3  
Exploration Expenditure

 
(a)  
The Owners acknowledge and agree that, prior to the issuing of the Notice of
Termination, De Beira paid US$1,000,000 under the Titiribi Agreement in relation
to the first year of the Option Period, in satisfaction of the obligation
contained in the second paragraph of Clause 2 of the Titiribi Agreement.

 
(b)  
Subject to clause 2.3(c), to maintain the Option, De Beira must pay:

 
(i)  
Exploration Expenditures on the Project and the Property of at least
US$1,000,000 not later than 6 May 2008; and

 
(ii)  
Exploration Expenditures on the Project and the Property of at least an
additional US$3,500,000 not later than 6 May 2009.

 
The third and fourth paragraphs of Clause 2 of the Titiribi Agreement are hereby
deleted  The reference to US$8,000,000 in paragraph 5 of Clause 2 of the
Titiribi Agreement shall be taken to be a reference to the sum of US$4,500,000.
 
(c)  
If as a result of Force Majeure the Exploration Expenditures specified in
clauses 2.3(b)(i) or (ii), wholly or in part, cannot be incurred by the dates
referred to in clauses 2.3(b)(i) or (ii), the parties agree to negotiate in good
faith to extend such date(s) taking into account the probable extent to which
the Exploration Expenditure is be unable to be incurred or will be delayed in
being incurred as a result of the Force Majeure.

 
 
Page - 5

--------------------------------------------------------------------------------

 
2.4  
Technical Review Group

 
(a)  
References to the "Exploration Committee" in the Titiribi Agreement shall be
replaced with the references to the "Technical Review Group".

 
(b)  
De Beira and the Owners are each entitled to appoint one representative to the
Technical Review Group and must, as soon as practicable after the date of this
Deed, nominate a person to be a representative by notice to the other party. The
representative of De Beira will have majority voting rights and a casting vote
at meetings of the Technical Review Group.

 
(c)  
The Technical Review Group must meet at least four times per year, or as
otherwise agreed by De Beira and the Owners.  The first meeting of the Technical
Review Group must occur by 31 January 2008 (or such later date agreed by the
Owners and De Beira).

 
(d)  
A quorum for a meeting of the Technical Review Group shall be at least one
representative of De Beira and one representative of the Owners.

 
(e)  
The Technical Review Group shall not be responsible for making cash calls for
Exploration Expenditures on De Beira.

 
(f)  
Except as provided for in clause 2.4(e) of this Deed, in all other respects the
duties of the Technical Review Group will include the responsibilities of the
Exploration Committee as contemplated in the Titiribi Agreement, including the
establishment of the programme and budget and supervising and reviewing the work
of the Operator.

 
(g)  
Each program and budget prepared and approved by the Technical Review Group must
be sufficient to comply with any requirements of Colombian law, keep the Project
in good standing and maintain land access to the Project.

 
(h)  
If by May 6 2008 the Technical Review Group fails to meet to determine a program
and budget of Expenditure, or fails to approve a program and budget that meets
the requirements of clause 2.4(g) of this Deed for the forthcoming 12 months,
the Operator shall prepare a program and budget that meets the requirements of
clause 2.4(g) of this Deed and the Operator may make cash calls on De Beira
against the program and budget.

 
(i)  
The Chairman of the Technical Review Group will be a representative of De
Beira.  The Chairman must give approval in writing, on behalf of the Technical
Review Group, of any expenditure beyond an approved program or budget before
such expenditure is incurred, except in the case of emergency expenditure
involving any actual or reasonably apprehended damage to the Project or injury
or loss of life.

 
2.5  
Operator cash calls

 
(a)  
Goldplata Colombia is the Operator of the Project.  Goldplata Colombia may not
be removed as Operator during the Option Period.

 
(b)  
The Operator may make cash calls on De Beira for the purposes of:

 
(i)  
meeting the estimated expenses of the programs, budgets and any Exploration
Expenditure approved by the Technical Review Group;

 
(ii)  
complying with Clause 10 of the Titiribi Agreement; and

 
 
Page - 6

--------------------------------------------------------------------------------

 
(iii)  
complying with Colombian law, keeping the Project in good standing and
maintaining land access to the Project.

 
For the avoidance of doubt, the Operator may not make cash calls on De Beira for
any purposes other than those set out above.
 
(c)  
De Beira must pay the funds required by a cash call within 14 days of receiving
the cash call.

 
(d)  
If De Beira fails to pay a cash call when due, the Owners may give De Beira a
notice of default, specifying the amount of the cash call due ("Cash Call
Default Notice").

 
(e)  
If De Beira fails to pay the cash call within 14 days of receiving the Cash Call
Default Notice (or such later period as the Owners may agree) then, without
prejudice to any other remedies which the Owners may have, the Owners may
terminate the New Agreement.  If the Owners terminate the New Agreement for
failure to pay a cash call or failure to meet Exploration Expenditure
requirements under Clause 2.3(b) of this Deed, the Owners will be under no
further obligation or liability to De Beira whatsoever in respect of the New
Agreement, including any claim in respect of funds previously contributed by De
Beira to the Owners for the purposes of the Titiribi Project.

 
2.6  
Jurisdiction and governing law

 
Clause 25(h) of the Titiribi Agreement is hereby deleted.  The New Agreement
shall be governed by and construed in accordance with the laws from time to time
in Western Australia and the parties submit to the non-exclusive jurisdiction of
the courts of Western Australia and all courts competent to hear appeals
therefrom for all disputes arising in connection with the New Agreement.
 
2.7  
Inconsistency

 
Clause 2 of this Deed prevails to the extent of any inconsistency with the
Titiribi Agreement.
 
3.  
Releases and indemnities

 


(a)  
De Beira releases and discharges the Owners, their Related Bodies Corporate and
Related Entities from all actions, suits, claims, demands, causes of action,
costs and expenses (including any existing unsatisfied costs orders), legal,
equitable, under statute and otherwise, and all other liabilities of any nature
(whether or not the parties were or could have been aware of them) which De
Beira, its Related Bodies Corporate and Related Entities now have, at any time
had, may have, or but for this Deed, could or might have had, against the
Owners, their Related Bodies Corporate and Related Entities concerning:

 
(i)  
the Notice of Termination dated 26 October 2007 relating to the Letter of
Understanding dated 6 May 2006 between Goldplata Corporation Limited, Goldplata
Resources Inc., Goldplata Resources Sucursal-Columbia and De Beira Goldfields
Inc., regarding the Titiribi Project;

 
(ii)  
the Notice of Termination dated 28 September 2007 relating to the Heads of
Agreement dated 26 July 2007 between Goldplata Resources Peru S.A.C, Goldplata
Resources Inc., Goldplata Resources Sucursal-Columbia, Goldplata Corporation
Limited and Goldplata Mining International Corporation and De Beira Goldfields
Inc;

 
 
Page - 7

--------------------------------------------------------------------------------

 
(iii)  
the Notice of Termination dated 28 September 2007 relating to the Letter of
Understanding dated 5 July 2006 between Goldplata Resources Peru S.A.C,
Goldplata Resources Inc. and De Beira Goldfields Inc., regarding the Suyckutambo
Project; and

 
(iv)  
the Notice of Termination dated 28 September 2007 relating to the Letter of
Understanding dated 5 July 2006 between Goldplata Resources Peru S.A.C,
Goldplata Resources Inc. and De Beira Goldfields Inc., regarding the Condoroma
Project.

 
(b)  
To avoid any doubt, De Beira acknowledges and agrees that it has no right, title
or interest in the Titiribi Project (except as provided for in Clause 2 of this
Deed), the Suyckutambo Project, the Condoroma Project, the El Diablo Project, or
the Acandi Project.

 
(c)  
De Beira shall indemnify and keep indemnified the Owners, their Related Bodies
Corporate and Related Entities against any loss arising out of, relating to or
in connection with the matters the subject of the release in Clause 3(a) of this
Deed.

 
4.  
Consent to assignment

 


(a)  
In reliance on the covenants given by Windy Knob in Clause 4(b) of this Deed,
and subject to Windy Knob's compliance with Clause 4(b) of this Deed, the Owners
consent to the assignment by De Beira to Windy Knob of De Beira's rights, title
and interest conferred under Clause 2 of this Deed ("Assignment").

 
(b)  
Windy Knob must:

 
(i)  
immediately upon execution of this Deed, pay Goldplata Mining or its nominee the
sum of US$250,000 by telegraphic transfer (which amount is non-refundable if the
Assignment fails to complete) and provide Goldplata Mining with written evidence
confirming the transmission of $US250,000; and

 
(ii)  
immediately upon completion of the Assignment, pay Goldplata Colombia or its
nominee the sum of US$540,000 by telegraphic transfer and provide Goldplata
Mining with a copy of the executed deed of assignment and written evidence
confirming the transmission of US$540,000,

 
and covenants with the Owners to, as from the completion of the Assignment,
observe, perform and be bound by the obligations of De Beira under the New
Agreement.
 
(c)  
For the avoidance of doubt, the amounts paid by Windy Knob under Clauses 4(b)(i)
and 4(b)(ii) of this Deed:

 
(i)  
provided it is actually subsequently received by Goldplata Mining (or its
nominee), will be deemed to have been paid at the time when Goldplata Mining
receives written evidence confirming the transmission of such amounts; and

 
(ii)  
shall contribute towards the obligations assumed under Clause 2.3(b)(i) of this
Deed.

 
(d)  
If Windy Knob fails to comply with Clause 4(b) of this Deed or if the Assignment
does not complete  by 5 pm Perth time on Friday 18 January 2008 (or such later
time or date as the Owners agree) then, without prejudice to the Owners' rights
under this Deed, the New Agreement (and, to the extent that the Titiribi
Agreement remains operative, the Titiribi Agreement) shall automatically
terminate.  The parties agree that the Owners shall not be liable whatsoever as
a result of the termination of the New Agreement (or the Titiribi Agreement, if
applicable) under this Clause 4(d).

 
 
Page - 8

--------------------------------------------------------------------------------

 
5.  
General

 


5.1  
Confidentiality

 
(a)  
The parties agree to keep confidential the existence of this Deed and, subject
to the remainder of this Clause 5.1 of this Deed, will not disclose those
matters other than to a Related Body Corporate or other person reasonably having
a need to know about such matters, provided that such disclosure must be made on
a confidential basis.

 
(b)  
The prohibition in Clause 5.1(a) of this Deed does not apply to the extent that
a party is required to make disclosure:

 
(i)  
to comply with the requirements of any law or rules of an applicable stock
exchange provided that the disclosing party seeks the prior approval of the
other parties as to the form, content and timing of the disclosure, which
approval:

 
A.  
must not be unreasonably withheld; and

 
B.  
is deemed to be given unless the non-disclosing party notifies the disclosing
party in writing of its refusal to approve the disclosure within 24 hours of
receiving notice from the disclosing party of its intended disclosure; or

 
(ii)  
for the purpose of obtaining any consent, authorisation, approval or licence
from a government authority.

 
5.2  
Further acts

 
Each party will promptly do and perform all further acts and execute and deliver
all further documents (in form and content reasonably satisfactory to that
party) required by law or reasonably requested by any other party to give effect
to this Deed.
 
5.3  
Notices

 
(a)  
A notice or other communication under or in connection with this Deed ("Notice")
must be in writing and may be sent by post, email or facsimile, to the postal
address, email address or facsimile number of the relevant receiving party
specified in Clause 5.3(d) of this Deed, or as notified from time to time.

 
(b)  
A Notice transmitted by facsimile in accordance with Clause 5.3(a) of this Deed
will be deemed to have been  received by the receiving party when the sender's
facsimile machine records that it was transmitted without error.

 
(c)  
A Notice transmitted by email in accordance with Clause 5.3(a) of this Deed will
be deemed to have been received by the receiving party:

 
(i)  
on the date that the email was sent, where the email was sent before it is 5pm
in the time zone where the recipient was located; or

 
 
Page - 9

--------------------------------------------------------------------------------

 
(ii)  
on the next Business Day after the email was sent, when the email was sent after
5pm in the time zone where the recipient was located,

 
provided that:
 
(iii)  
the intended recipient has not previously informed the sender that it is
incapable of receiving emails or accessing emails at the time the email was
sent; and

 
(iv)  
an "undeliverable receipt" has not been returned to the sender.

 
(d)  
The details for Notice for the parties are as follows:

 
(i)  
in the case of De Beira:

 
 
Address:
30 Ledgar Road, Balcatta, Western Australia

 
 
Facsimile:
+61 8 9240 2406

 
 
Email:
shahs@crcpl.com.au

 
(ii)  
in the case of Windy Knob:

 
 
Address:
Level 17, Exchange Plaza, 2 The Esplanade, Perth, Western Australia

 
 
Facsimile:
+61 8 9221 5107

 
 
Email:
Mathew@deltasecurities.com.au

 
(iii)  
in the case of the Goldplata Mining and Goldplata Resources:

 
 
Address:
9 Lotissement Mont Joyeux, Cayenne, French Guiana

 
 
Facsimile:
+59 4 594 29 85 00

 
 
Email:
micheljuilland@yahoo.fr

 
(iv)  
in the case of the Goldplata Colombia:

 
 
Address:
care of Calle 33AA No. 80C-18 La Castellana Medellin, Antioquia, Colombia

 
 
Facsimile:
+57 4 250 60 40

 
 
Email:
gjuilland@hotmail.com and murielminingcorp@yahoo.com

 
5.4  
Notice to Windy Knob under the New Agreement

 
If the Assignment is completed, then for the purposes of Windy Knob receiving
notice under the New Agreement, Windy Knob confirms that its details are as set
out in Clause 5.3(d)(ii) of this Deed.
 
5.5  
Costs and stamp duty

 
(a)  
Subject to Clause 5.5(b) of this Deed, the parties will each bear their
respective legal and other costs associated with the negotiation and execution
of, and performance of their obligations under, this Deed.

 
 
Page - 10

--------------------------------------------------------------------------------

 
(b)  
De Beira will bear the costs of any stamp duty (including any penalties for late
lodgement or non-payment of duty) assessed in relation to this Deed and the
transactions it contemplates.

 
5.6  
Amendments

 
This Deed may only be amended by agreement in writing between the parties.
 
5.7  
Assignment

 
The rights of the parties under this Deed are personal and cannot be assigned
without the consent of the parties except as provided for in this Deed.
 
5.8  
Entire agreement

 
This Deed constitutes the entire agreement between the parties as to its subject
matter and supersedes all prior contracts, arrangements and understandings,
including the Titiribi Agreement (to the extent it is operative) and the Heads
of Agreement dated 26 July 2007 between De Beira, Goldplata Resources, Goldplata
Colombia, Goldplata Mining, Goldplata Resources Peru S.A.C. and Goldplata
Corporation Limited.
 
5.9  
Counterparts

 
This Deed may be executed in one or more counterparts (including by facsimile
signature) which, taken together, will constitute one and the same document.
 
5.10  
Governing law and jurisdiction

 
This Deed is governed by and construed in accordance with the laws from time to
time in Western Australia and the parties submit to the non-exclusive
jurisdiction of the courts of Western Australia and all courts competent to hear
appeals therefrom for all disputes arising in connection with this Deed.
 


 
 
Page - 11

--------------------------------------------------------------------------------

 
Schedule 1 - Titiribi Agreement
 


 
 
 
 
 
 
 
Page - 12

--------------------------------------------------------------------------------

 
Executed as a deed.
 
Executed by De Beira Goldfields Inc by or in the presence of:
     
/s/ Reginald Norman Gillard
   
/s/ Klaus Peter Eckhoff
Signature of Director
 
Reginald Norman Gillard
   
Signature of Secretary/other Director
Klaus Peter Eckhof
Name of Director in full
   
Name of Secretary/other Director in full
 
 
11 Jan 08
 
   
 
 
11 Jan 08



 
Executed by Windy Knob Resources Limited ACN 122 417 243 by or in the presence
of:
     
/s/ Mathew Walker
   
/s/ Russell Lynton-Brown
Signature of Director
 
Mathew Walker
   
Signature of Secretary/other Director
 
Russell Lynton-Brown
Name of Director in full
   
Name of Secretary/other Director in full
 
 
11 Jan 08
 
   
 
 
11 Jan 08
Date
   
Date



 
Executed by Goldplata Resources Sucursal-Colombia by or in the presence of:
     
/s/ Michel P. Juilland
   
/s/ Georges P. Juilland
Signature of Director
 
Michel P. Juilland
   
Signature of Secretary/other Director
 
Georges P. Juilland
Name of Director in full
   
Name of Secretary/other Director in full
 
 
11 Jan 08
 
   
 
 
11 Jan 08
 
Date
   
Date



 
Page - 13

--------------------------------------------------------------------------------

 
 
Executed by Goldplata Resources Inc by or in the presence of:
     
/s/ Michel P. Juilland
   
/s/ Georges P. Juilland
Signature of Director
 
Michel P. Juilland
   
Signature of Secretary/other Director
 
Georges P. Juilland
Name of Director in full
   
Name of Secretary/other Director in full
 
 
11 Jan 08
 
   
 
 
11 Jan 08
 
Date
   
Date



 
Executed by Goldplata Mining International Corporation by or in the presence of:
     
/s/ Gregorio Pinto
     
Signature of Director
 
Gregorio Pinto
   
Signature of Secretary/other Director
Name of Director in full
   
Name of Secretary/other Director in full
 
 
11 Jan 08
 
     
Date
   
Date



 


 


 


 
 
Page - 14

--------------------------------------------------------------------------------

 